ACCEPTED
                                                  011400968CV
                                     FIRST COURT OF APPEALS
      FILED IN                               HOUSTON, TEXAS
 st
1 COURT OF APPEALS                       11/30/2015 12:00:00 AM
    HOUSTON, TX                           CHRISTOPHER PRINE
                                                         CLERK
 November 30, 2015
CHRISTOPHER A. PRINE,
       CLERK

                                FILED IN
                         1st COURT OF APPEALS
                             HOUSTON, TEXAS
                        11/28/2015 12:04:23 AM
                         CHRISTOPHER A. PRINE
                                 Clerk